Title: To Benjamin Franklin from Jacques Finck: Proposed Agreement, 1 February 1784
From: Finck, Jacques
To: Franklin, Benjamin


          When Jacques Finck was hired as maître d’hôtel in January, 1783, he and Franklin made the following agreement: after three months, during which Finck would get a sense of what the family expected and what the expenditures were likely to be, he would no longer receive an annual salary and be reimbursed for itemized monthly statements. Instead, Finck would receive a fixed amount from which he would supply the basic tableware and kitchen equipment, provide dinners for a set rate per person, and be responsible for paying the cook and kitchen boy their wages. Franklin would henceforth be responsible only for procuring wine and liquor, wood for the fireplaces, and candles and lamp oil.
          This new arrangement was never implemented. For the duration of 1783, Finck continued to submit monthly statements that itemized the purchase of all foodstuffs, beverages, general household supplies, and, occasionally, the services of a tradesperson. The wages of the cook and kitchen boy were also included. William Temple Franklin verified Finck’s monthly totals and arranged for payment. On the bottom of each monthly account, Temple wrote some variation on “received by” and Finck signed.
          At the beginning of 1784, Franklin tried again to implement a system in which Finck would manage and feed the household on a fixed

budget. The document published below is, we believe, the agreement that was settled on for the year 1784, though many questions remain unanswered.
          Franklin’s extant papers include about a dozen items relating to Finck and his accounts, all but one of them undated and some as yet inexplicable. At the least, they indicate that Temple and the maître d’hôtel argued over a period of years about what was expected and how much it would cost. The documents include two similar versions in Finck’s hand of an agreement, one of them undated and with his annual stipend left blank, the other (published here) dated and with the sum and payment schedule specified; a heavily emended draft contract in Temple’s hand that is substantially different in form and content from all other extant versions of agreements with Finck; several individual sheets of Temple’s notes and calculations, figuring the average costs of meals for family members and servants; an indignant letter from Finck rejecting a now-missing offer and insisting that he could not do the job for less than 20,000 l.t. a year; a sheet in an unknown hand listing four sample menus that could serve five people at a cost of 12 l.t. per head; and a copy, in the hand of one of Ferdinand Grand’s clerks, of an undated account submitted by Finck, annotated with explanatory notes, showing that between 1783 (when Finck hired his nephew, whose wages were as yet upaid) and the present time, he was still owed 2,335 l.t. 10 s. The picture that emerges from these items is not altogether coherent, especially in light of the letter Finck wrote to Thomas Jefferson circa September 1785, shortly after Franklin had left France. Finck petitioned Jefferson to intercede with Congress to see that he received the money that Franklin owed him. In support of his narrative, which described Temple as being in charge of the house and the chief cause of his problems, he enclosed a copy of what he claimed was his agreement with Franklin— an undated document that is nearly identical in wording to the text published below except for the financial arrangement, which is completely different: Finck engages to “fournir la maison” for 1,700 livres per month (which works out to 20,400 livres per year). Both L’Air de Lamotte and Chaumont wrote to Franklin in Philadelphia, informing him that Finck claimed to be owed money and that he had cheated

many of his suppliers, who were now clamoring for payment. Franklin replied that Finck had been reimbursed for all his “just claims,” and that he and Temple had full receipts. He had always suspected Finck of being dishonest, and “so it proves.”
          The convention published below has to have been the one implemented on February 1, 1784, as the agreement calls for Finck to receive an annual sum of 20,000 l.t., payable in four quarterly sums of 5,000 l.t. Finck received the first of those quarterly payments on March 16, 1784, for having engaged to pay “toute la Depense de la Maison de M. Franklin (excepté les Vins Exes. [Extraordinaires], Liqueurs et Bieres,) depuis le 1r Fevr Jusqu’au dernier Jour d’Avril inclusivement.” The undated documents described above suggest that this arrangement must have been the result of significant negotiation. It is possible that Finck and Temple initially discussed a monthly stipend, and that Finck proposed the terms he cited in his letter to Jefferson. If so, Temple must have offered a smaller stipend, eliciting Finck’s angry letter insisting on no less than 20,000 l.t. per year—the sum that was finally accepted.
          The “nouvelle arrangement,” as Temple and Finck called it, did not last beyond the first quarter. Franklin’s accounts indicate that between May, 1784, and the time Franklin left France, Finck was reimbursed each month according to the itemized receipts he submitted.
          For all the information about groceries that is available from Finck’s itemized household bills, and for all the calculations of how

much the meals would cost, only one document in this archive describes the meals themselves. The following specifications are from Temple’s working draft of a contract with Finck. For Franklin’s table of five people, déjeuner would consist of bread, butter, sugar, honey, coffee, and, once a week, chocolate. Dinners were to consist of a roast of either beef, veal, or mutton, a platter of chicken or game, two side dishes, two platters of vegetables, one platter of pastry with hors d’oeuvres of butter, radishes, and pickles, and the following items for dessert: fresh fruit (two kinds in winter and four in summer), two kinds of stewed fruits, a cheese platter with biscuits and sweets, and ice cream once a week in winter and twice a week in summer. As for the servants, Finck would agree to feed them well. They would receive breakfast, dinner, and a supper that was simple but ample.
          
         
          
            [February 1, 1784]
          
          Convention à laquelle le Sieur finck S’oblige de faire la dépenses de la maison de Monsieur franklin pour tout ce qui Concerne la bouche en general telle quelle est Conposé au jourdhuy de cinq maitre et de neuf domestiques, et fournira en outre de la depenses ordinaire, au desire de Monsieur franklin, une table

de 20 a 24 Couverts par Semaines, et une fois par moi ces meme vingt quatre couverts sera a deux services tel que la dignité de Monsieur franklin lexige et tel que le dt. finck a toujours servie de puis quil a L’honneur de lui appartenir, tout fois dans cet arrengement il ne Sera pas chargé de fournir les vin extraordinaire et les liquers ni de la bierre, en cas de repas de ceremonie, le dt. finck Se chargera de décorer les table avec tout la magnificence que les Circonstance lexigeront et come il a faites par le passé
          Comme l’Etat actuel de tout ce qui est necessaire pour le service de la maison et dont le dt. finck est chargé, nest pas Suffisant, il ÿ Sera ajouté par Monsieur franklin vingt quatre Couvert dargent et six Cuillieur a Ragout et le dt. finck Se chargera de fournire le surplus comme linge batterie de cuissine faÿance verrerie &ca. qui lui Seront rendües en cas que les convention ne Subsistent plus, aux Condition détaille cÿ dessus, le dt. finck S’engage de fournir la maison pour la sommes de 20000 l.t. qui lui seron payé en quatre payement, savoir le 1er. mars 1784 5000 le 1er. juin 5000 le 1er. 7bre. 5000 et le 15 janvier 1785–5000
          
            faite a pasÿ le premier fevrier 1784
          
        